UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6716



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL DOUGLAS BAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00012)


Submitted:   September 11, 2007       Decided:   September 14, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Douglas Baker, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Douglas Baker appeals the district court’s order

denying   his   motion   to   compel   specific   performance.   We   have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.              United

States v. Baker, No. 5:03-cr-00012 (W.D.N.C. May 2, 2007).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -